 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        ANGELINO L PENA,                                 CASE NO. C18-5975RBL
 9
                               Petitioner,               ORDER
10               v.

11      DONALD R HOLBROOK,

12                             Respondent.

13

14

15          THIS MATTER is before the Court on Petitioner Pena’s Motion for an extension of time

16   to file a motion for Reconsideration Dkt. [28] of the Court’s Order adopting the Magistrate

17   Judge’s Report and Recommendation Dkt. [25] and denying Pena’s § 2254 habeas petition. Pena

18   did not receive a copy of the R&R before the Court adopted it.

19          The Petitioner’s motion is GRANTED in part: The Order adopting the R&R Dkt. [26]

20   and the judgment in this case Dkt. [27] are VACATED. Petitioner Pena shall file Objections to

21   the R&R within 30 days of this Order, and the Court will rule on the R&R in light of them. The

22   clerk should RE-NOTE the R&R Dkt. [25] for October 18, 2019.

23          IT IS SO ORDERED.

24


     ORDER - 1
 1         Dated this 12th day of September, 2019.



                                                     A
 2

 3
                                                     Ronald B. Leighton
 4                                                   United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
